                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NORTH DAKOTA

Dalton Khloe Beyer,                     )
                                        ) ORDER STATUS
               Plaintiff,               ) CONFERENCE
                                        )
         vs.                            )
                                        )
James Sayler, Warden, in his individual )
capacity, Shaun Fode, Deputy Warden,    )
in his individual capacity and Joseph   )
Charvat, Chief of Security, in his      )
individual capacity,                    )
                                        ) Case No. 1:19-cv-281
               Defendants.              )
______________________________________________________________________________

       IT IS ORDERED:

       A status conference will be held before the magistrate judge on June 11, 2020, at 9:00 a.m.

The conference will be conducted via telephone conference. To participate in the conference,

counsel shall call the following number and enter the following access code:

       Tel. No.: (877) 810-9415

       Access Code: 8992581

       Dated this 14th day of April, 2020


                                            /s/ Clare R. Hochhalter
                                            Clare R. Hochhalter, Magistrate Judge
                                            United States District Court




                                                1
